Citation Nr: 0401031	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  95-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for 
the post-operative residuals of gunshot wound injury of the 
right knee, prior to May 12, 1995.

2.  Entitlement to an evaluation in excess of 30 percent for 
the post-operative residuals of gunshot wound injury of the 
right knee, with total knee replacement (right knee 
disability), since July 1, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945, including combat service during World War II, and his 
decorations include the Purple Heart Medal and the Combat 
Medics Badge.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the veteran's claim of 
entitlement to an increased rating for his right knee 
disability, then evaluated as 20 percent disabling.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In a March 1993 rating decision, the RO increased the 
evaluation of the veteran's right knee disability to 30 
percent under Diagnostic Code 5261-5312, effective June 2, 
1992.  Because the increase in the evaluation does not 
represent the maximum rating available for the disability, 
the veteran's claim for an increased evaluation for this 
condition remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The veteran subsequently underwent right knee replacement 
surgery on May 12, 1995, and in an April 1996 hearing officer 
decision, the RO granted entitlement to a temporary total 
rating from May 12 to June 30, 1995, and to a 100 percent 
rating under Diagnostic Code 5055 from July 1, 1995, to July 
1, 1996.  Further, the RO indicated that the evaluation for 
the right knee disability would revert to 30 percent 
effective July 1, 1996, and his right knee disability is 
currently rated as 30 percent disabling under Diagnostic Code 
5055.  In light of the foregoing, the Board has identified 
the veteran's claim as involving separate issues as reflected 
on the title page.

When this matter was previously before the Board in September 
1999 and March 2003, it was remanded for further development 
and adjudication; however, as the denial of the veteran's 
claim has been confirmed and continued, the case has been 
returned to the Board for further appellate consideration.

In addition, in the introduction to the September 1999 
remand, the Board pointed out that in a November 1996 
statement, the veteran maintained that he had had back pain 
since his total right knee replacement, which it interpreted 
as a claim of entitlement to service connection for back 
disability secondary to service-connected right knee 
disability; the Board referred the claim to the RO for 
appropriate action.  In an April 2000 rating action, the RO 
denied the claim on the basis that it was not well grounded.  
Thereafter, in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), the RO reconsidered the claim in May 
2003 and denied it on the merits.  Because the veteran has 
not expressed disagreement with either rating action, no 
claim regarding the veteran's back disability is before the 
Board.

In December 2003, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's right knee disability was rated as 100 
percent disabling from May 12 to June 30, 1995, for 
convalescent purposes, and in light of his right knee 
replacement surgery, as 100 percent disabling from July 1, 
1995, to July 1, 1996.

3.  Prior to May 12, 1995, the veteran's right knee 
disability was manifested by impairment other than recurrent 
subluxation and lateral instability that resulted in chronic 
and recurrent pain on motion, functional loss and limitation 
of motion; however, even when pain is considered, the 
veteran's right knee disability was not shown to result in 
functional loss consistent with or comparable to limitation 
of motion of the right leg to 30 degrees on extension or 
ankylosis, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.

4.  Since July 1, 1996, the veteran's right knee disability 
was manifested by impairment other than recurrent subluxation 
and lateral instability that results in chronic and recurrent 
pain on motion, functional loss, and limitation of motion, 
and has been productive of an intermediate degree of residual 
weakness, pain and limitation of motion; however, even when 
pain is considered, the veteran's right knee disability is 
not shown to result in functional loss consistent with or 
comparable to severely painful motion or severe weakness in 
the right knee, to limitation of motion of the right leg to 
30 degrees on extension or ankylosis, or to otherwise result 
in functional loss due to limitation of motion that warrants 
the assignment of a higher evaluation.

5.  Resolving all reasonable doubt in the veteran's favor, 
both prior to and since the veteran's May 1995 right knee 
replacement surgery, his right knee disability has been 
productive of slight recurrent subluxation and lateral 
instability; however, moderate recurrent subluxation and 
lateral instability has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate evaluation 
in excess of 30 percent rating for functional loss and 
limitation of motion due to right knee degenerative joint 
disease, prior to May 12, 1995, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003 5256, 5259, 5260, 5261 (2002); 
VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 (1998); VAOPGCPREC 
23-97 (1997), 62 Fed. Reg. 63604 (1997).

2.  Since July 1, 1996, the criteria for an evaluation in 
excess of 30 percent for right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 
5055, 5256, 5261 (2003).

3.  The criteria for a separate evaluation of 10 percent for 
right knee recurrent subluxation and lateral instability, 
prior to May 12, 1995, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.27, 4.71a, Diagnostic Code 5257 (2003).

4.  The criteria for a separate evaluation of 10 percent for 
right knee recurrent subluxation and lateral instability, 
since July 1, 1996, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.27, 4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for an 
increased rating for his right knee disability, and that the 
requirements of the VCAA have been satisfied.

In May 1990, the veteran was afforded a formal VA 
examination, and during the course of this appeal, he was 
provided with VA examinations to determine the nature, extent 
and severity of his right knee disability in February 1993, 
July 1996, April 1997, September 1998 and April 2003.  In 
addition, VA has associated voluminous records of his VA 
inpatient and outpatient treatment, including the records 
relating to his May 1995 right knee replacement surgery, 
dated from May 1990 to March 2003.  He has also testified at 
an RO hearing in August 1995, and he and his representative 
have been provided with a statement of the case (SOC) and 
supplemental statements (SSOCs) of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  Further, in the 
September 1999 and March 2003 Board remands as well as in a 
March 2003 letter, VA notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  By way of these 
communications, VA gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There 
is no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a third remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App.  384 
(1993).  See also Karnas v. Derwinski, 1 Vet. I. 308 (1991).  
In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Background

The service medical records show that in December 1944, as 
the result of enemy action, the veteran was hit by mortar 
shell fragments and sustained a moderately severe penetrating 
wound at the upper end of the right leg; a moderately severe 
lacerated wound at the lower end of the right patella; an 
extensive incomplete compound comminuted chip fracture at the 
upper end of the right tibia; and chronic suppurative, 
traumatic osteomyelitis of the upper end of the right tibia.  
He underwent debridement of the wounds with removal of 
foreign bodies.  The patellar tendon was sutured and a long 
leg cast was applied.  An admission examination at the time 
of hospitalization showed a small wound over the upper end of 
the tibia.  The wound was draining purulent material and 
spicules of bone.  There were no neural or circulatory 
disturbances of the leg.  An X-ray disclosed an incomplete 
comminuted fracture at the proximal end of the right tibia 
involving the tibial tubercle, which mainly affected the 
cortical shaft with some separation of fragments.  Drainage 
increased two weeks after admission and a saucerization of 
the affected area was done in early January 1945.  The 
hospital diagnoses confirmed the above clinical findings, and 
the veteran returned to limited duty in June 1945.  

In an April 1946 rating decision, the RO granted service 
connection for gunshot wound of the right knee with residuals 
of fracture, old Muscle Group XII, and assigned an initial 20 
percent evaluation under Diagnostic Code 5262-5312, effective 
November 14, 1945.  

In October 1948, the veteran was afforded his post-service VA 
examination.  The report reflects that the physician reviewed 
the veteran's history of sustaining a gunshot wound, and the 
examiner noted that he had a 1/2-inch healed, depressed scar 
over the anterior upper right tibia just below the knee.  
Clinical evaluation revealed an essentially normal right 
knee, with no muscle pathology, and an X-ray of the right 
knee disclosed a defect in the anterior portion of the upper 
end of the right tibia in the region of the tibial tubercle; 
the diagnoses were defect, traumatic, anterior upper right 
knee; tiny metallic fragment in the soft tissue below the 
knee joint; and no disability demonstrated.

In 1970 and 1976, the veteran had arthrotomies of the right 
knee to repair a torn lateral meniscus, and he was granted 
temporary total ratings for convalescent purposes.  In 
addition, the claims folder reflects that the 20 percent 
rating was confirmed and continued but the Diagnostic Code 
was changed to 5312-5257, and the definition of the condition 
was expanded to include internal derangement.  Further, the 
post-service medical evidence was negative for any muscle 
impairment.  Indeed, in a May 2, 1985, decision, the Board 
denied the veteran's claim of entitlement to an evaluation in 
excess of 20 percent.  In doing so, the Board pointed out 
that the veteran's right knee disability improved during 
service and that an October 1984 examination report indicated 
that there was "no pathological development in the right 
knee muscles."

In May 1990, the veteran was afforded a formal VA examination 
in conjunction with a claim seeking an increased rating for 
his right knee disability.  At the outset of the report, the 
physician noted the history of the veteran's right knee 
disability.  During the examination, the veteran complained 
of right knee swelling, pain on motion, including when 
walking, and cramps; he also reported frequent right knee 
subluxation.  The examination revealed that he had gross 
enlargement of the knee cap medially and that he walked a 
little stiffly, favoring the right knee.  Range of motion of 
the right knee was 0 to 100 degrees, with flexion decreased 
by 30 to 40 degrees.  The knee was stable.  An X-ray of the 
right knee showed small suprapatellar bursa effusion and 
degenerative joint disease of the knee; the diagnosis was 
post-operative right knee gunshot wound with internal 
derangement.

The 20 percent evaluation and the definition of the veteran's 
right knee disability remained the same when he filed this 
claim seeking an increased rating on June 2, 1992.  In 
support, the veteran noted the two right knee surgeries that 
were performed in the 1970s and reported that he was 
receiving treatment for this disorder at the Fresno, 
California, VA Medical Center.

In February 1993, the veteran was afforded another formal VA 
examination.  The physician who conducted the examination 
discussed the history of the veteran's combat-incurred right 
knee gunshot wound injury, including the two right knee 
surgeries that were performed in the 1970s.  The veteran 
indicated that since that time his treatment of the condition 
consisted of anti-inflammatory medications.

During the examination, the veteran complained of having 
variable discomfort over the proximal portion of the right 
tibia with intermittent swelling, intermittent cramps of the 
right thigh, as well as instability and subluxation of the 
right knee when rising from a chair or out of bed.  The 
examination disclosed that the veteran walked with a slight 
limp that favored the right leg.  He did not use any 
appliances, such as canes or crutches, and an operative scar 
about the right knee was well healed.  There was marked 
crepitation of the right knee, with bony thickening about the 
right knee and slight soft tissue thickening.  In addition, 
the examiner commented that there was generalized tenderness 
about the right knee, but that his reflexes, sensation, and 
circulation were intact.  Both knees were stable, and range 
of motion studies revealed that the veteran's right knee had 
extension to 160 degrees versus 180 degrees on the left.  
Flexion was 125 degrees on the right versus 136 degrees on 
the left.  There was atrophy of the muscles of the right leg 
and bony enlargement of the right knee area.  X-rays revealed 
generalized degenerative changes and osteopenia in the right 
knee.

In addition, the RO associated records of the veteran's VA 
outpatient treatment, dated from May 1990 to February 1993.  
These records reflect complaints and treatment consistent 
with that noted above.

Based on the above evidence, in a March 1993 rating decision, 
the RO increased the rating for the right knee disability to 
30 percent under Diagnostic Code 5261-5312, effective June 2, 
1992.  In doing so, the RO explained that because the 
veteran's right knee extension was limited by 20 degrees, a 
30 percent rating was warranted under Diagnostic Code 5261.  

VA outpatient treatment records, dated in 1993 and 1994, show 
that the veteran had increasing right knee complaints, 
although one outpatient entry indicates that the veteran was 
able to walk for two to two and one-half miles in the morning 
without a cane, which the RO cited in a June 1994 rating 
decision denying him entitlement to an increased rating for 
his right knee disability.  On May 12, 1995, the veteran had 
right knee replacement surgery; an orthopedic consultation 
prior to surgery noted a recent marked increase in pain.  The 
hospital discharge summary indicates that an orthopedic 
consultation prior to surgery indicated a recent marked 
increase in pain and degenerative joint disease, and right 
knee range of motion from 0 to 115 degrees with no 
significant instability.  

In August 1995, the veteran testified at a hearing conducted 
before a hearing officer at the RO.  At the outset of his 
testimony, he took issue with the outpatient examiner's 
statement that he reported being able to walk for two to two 
and one-half miles in the morning without a cane.  Instead, 
he stated that he was unable to bend his right knee because 
doing so was productive of such severe pain that he feared he 
would faint; he added that he used a cane and a right knee 
brace to walk.  In addition, he maintained that the right 
knee disability was much more severely disabling than 
reflected by the 30 percent evaluation, and pointed to his 
recent right knee replacement surgery as evidence in support 
of that contention.  The veteran also testified that he had 
right knee weakness and that he was unable to do deep knee 
bends, and that prior to and since the surgery, he had right 
knee swelling, locking and subluxation.  Further, he reported 
that he was receiving VA outpatient care at the Palo Alto, VA 
Medical Center.  Finally, the veteran asserted that the 
disability picture presented by his right knee condition most 
closely approximately that of a 60 percent rating under 
Diagnostic Code 5055, and contended that if that rating were 
not assigned, separate orthopedic and muscle evaluations were 
warranted.

In an April 1996 hearing officer decision, a copy of which 
was issued to the veteran as part of the SSOC dated that same 
month, the RO granted entitlement to a temporary total rating 
from May 12 to June 30, 1995, and to a 100 percent rating 
under Diagnostic Code 5055 from July 1, 1995, to July 1, 
1996.  Further, the RO indicated that the evaluation for the 
right knee disability would revert to 30 percent effective 
July 1, 1996, and that an examination would be scheduled in 
June 1996 to evaluate the veteran's right knee condition 
after a period of rehabilitation.

In July 1996, the veteran had another formal VA joints 
examination.  At the outset of the report, the physician 
noted the history of the veteran's right knee disability, 
including the May 1995 right knee replacement surgery.  
During the examination, the veteran complained of having "a 
sense of right knee weakness."  The examiner opined that the 
veteran was doing very well with the total right knee 
replacement, explaining that the veteran was getting around 
quite well and that he had an essentially normal gait.  In 
addition, he stated that the veteran was not using a cane, 
crutch, or any other type of support.  The upright wounds of 
the right knee were well-healed and had a good appearance.  
The knees were stable.  There was a slight crepitation of the 
right knee on motion.  There was no shortening of the right 
leg.  Reflexes in the lower extremities were equal and 
active.  Sensation was intact and circulation was normal.  
There was loss of flexion in the right knee as compared with 
the opposite side.  Both knees could be fully extended.  
Flexion of the right knee was 90 degrees as compared with 148 
degrees in the left knee.  There was no significant muscle 
atrophy and both calves measured 13 inches in circumference.  
The examiner reported that X-rays of the right knee showed 
that the total knee replacement apparatus was well seated 
with no evidence of any loosening.  He stated that the actual 
appearance of the total right knee replacement was excellent.  

In an October 1996 rating decision, a copy of which was 
issued to the veteran as part of the October 1996 SSOC, the 
RO confirmed and continued the 30 percent rating, citing the 
findings of the July 1996 VA examination report.

The veteran responded in a November 1996 statement in which 
he took issue with the examination findings, reporting that 
he had consistent right knee pain and stiffness when walking 
or bending his right knee; and recurrent locking and swelling 
upon ambulation.  In addition, the veteran indicated that he 
need to use a cane, or to walk very slowly, for fear of 
falling; he also reported wearing knee pads at all times, and 
noted that it was especially important for him to do so 
during the winter.  Finally, he stated that due to his right 
knee disability, he had great difficulty kneeling in church.

In April 1997, the same VA physician who conducted the July 
1996 joints examination again examined the veteran.  The 
veteran reported complaints similar to those discussed above, 
and the examiner indicated that the veteran was able to get 
on and off the examination table.  He also stated that the 
veteran wore a small light elastic support for his right knee 
and that there was no right knee swelling or redness.  The 
examination revealed that he had full right knee extension, 
with flexion to 120 degrees.  The right knee was stable, and 
a rotation test was essentially normal.  Sensation was intact 
and reflexes were equal and active with no evidence of muscle 
atrophy.  The examiner stated that the veteran's right knee 
replacement had obtained a satisfactory result with no 
special orthopedic care need at the present time.  The 
examiner did not identify any additional functional 
impairment based on chronic painful motion, excess movement, 
weakened movement, excess fatigability or incoordination.  

Citing the findings of the April 1997 VA examination report, 
in a September 1997 rating decision, the RO confirmed and 
continued the 30 percent rating.

VA treatment records, dated from May 1997 to May 1998, 
include a report of examination at the orthopedic clinic in 
May 1997.  At that time, clinical evaluation noted a well 
healed incision with no effusion of the right knee.  Range of 
motion was 5 to 105 degrees.  He had no ligamentous laxity.  
He reported that he was not on any pain medications and was 
able to walk two miles a day.  A progress note dated in 
January 1998 noted that the veteran reported arthritis pain 
in the knees.  

In September 1998, the veteran had another formal VA 
orthopedic examination.  The physician reviewed his claims 
folder and discussed the history of the veteran's right knee 
condition.  The veteran complained of some ongoing knee pain 
particularly with aggravation in cold damp weather, but the 
examiner stated that the degree of pain did not reach the 
point where he required the assistance of either a cane or a 
crutch.  The examiner commented that the veteran walked with 
"a very acceptable gait" and that he did not have even an 
antalgic gait.  He reported that the veteran sat comfortably 
in a chair in the examining room during the course of history 
taking, and when requested to do so, the veteran easily came 
to a standing position and removed his trousers.  The 
physician indicated that the veteran had some difficulty 
removing the trousers from the right leg because of some 
restriction in range of motion of the right knee, but that he 
was able to comfortably sit on the examining table and able 
to assume a prone position without difficulty.  

The examination further revealed that there was some slight 
fullness of the joint capsule, but no evidence of effusion.  
There was some degree of quadriceps atrophy and weakness, 
which the physician explained "would be expected following 
multiple operative procedures and a total knee replacement."  
The examiner added, however, the veteran reported that he 
regularly exercised in order to maintain muscle strength of 
his knee.  Careful measurement of the thighs indicated there 
was no measurable atrophy.  There was visual atrophy of the 
medial aspect of the quadriceps muscle.  The quadriceps on 
the right was rated as 4/5 for strength while the unaffected 
left measured at 5/5.  On range of motion, the veteran lacked 
the last 5 degrees of full extension.  He could, however, 
flex to 100 degrees where he experienced an increase in 
discomfort related to his right knee.  The examiner stated 
that the prosthetic replacement was completely stable in all 
planes and that there was a slight degree of crepitus on 
range of motion; he also indicated that the prosthetic 
replacement of the right knee appeared to be completely 
satisfactory and stable at the present time, and that from a 
functional point of view, the veteran was capable of working 
an eight-hour day, but standing and walking should be 
restricted to no greater than four hours out of an eight-hour 
day but that he should not stand or walk continuously for 
periods of over 30 minutes without appropriate rest or for 
distances greater than one and one-half miles; he also 
recommended that the veteran not engage in activities such as 
kneeling, squatting, stooping or crawling.  The diagnosis was 
total knee replacement, right, with subjective complaints of 
pain with overactivity, with objective findings of limitation 
of motion from -5 degrees of full extension to 100 degrees of 
flexion, with slight associated quadriceps weakness.

Based on the above examination findings, in a November 1998 
rating decision, the RO confirmed and continued the 30 
percent rating.

In July and September 1998 written argument, Disabled 
American Veterans maintained that the veteran's right knee 
disability warranted a higher rating due to his severe 
residual functional impairment.  In doing so, his 
representative cited the Court's decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995), as well as 38 C.F.R. §§ 4.40. and 
4.45, for the proposition that weakness, fatigability, 
incoordination, or pain on movement of a joint can provide a 
basis for a higher schedular evaluation.  

When this matter was before the Board in September 1999, it 
was remanded to cure a procedural defect, which was 
accomplished.  In remanding this case, the Board also noted 
that that the veteran's representative argued that the 
veteran was entitled to a separate rating for muscle injury 
to the right knee under Diagnostic Code 5312.  In doing so, 
the Board cited the Court's decision in Esteban v. Brown, 6 
Vet. App. 259, 261 (1994), and explained that separate 
evaluations were appropriate for distinct pathology arising 
from the same injury, provided that they did not constitute 
the same disability or same manifestation under 38 C.F.R. 
§ 4.14.  In the remand, the Board instructed the RO to 
include a discussion of whether the veteran was entitled to a 
separate evaluation for any muscle injury to the right knee.

In an April 2000 rating action, a copy of which was issued to 
the veteran as part of the April 2000 SSOC, the RO denied 
entitlement to a higher rating for the veteran's right knee 
disability, as well as to a separate rating for an injury to 
muscle group XII.  With respect to the latter determination, 
the RO reasoned that although it had considered Esteban, a 
separate rating was not appropriate because the 
symptomatology was duplicative, i.e., he would be given 
independent ratings for the same pathology.

In August 2000 and March 2003 written argument, the veteran's 
representative essentially reiterated its previous 
contentions in support of the veteran's claim for an 
increased rating.

When this case was again before the Board in March 2003, it 
was remanded for further development and adjudication.  In 
taking that action, the Board observed that the veteran and 
his representative essentially contended that the veteran's 
service-connected post-operative residuals of a gunshot wound 
of the right knee, with total knee replacement, has been more 
disabling than evaluated since June 1992.  In addition, 
citing the enactment of the VCAA in November 2000 and 
subsequent Court decisions, the Board noted that since that 
time neither the veteran nor his representative were issued 
any sort of notification of the VCAA and the effect it had on 
his claim.  As such, on remand, the Board instructed the RO 
to inform him and his representative of the VCAA and its 
notification provisions.  Finally, the Board concluded that 
because he had not been formally examined since September 
1998, an updated examination was necessary to determine the 
current nature of the veteran's right knee disability.  

Thereafter, the RO associated records of the veteran's VA 
outpatient treatment, dated from January 1999 to March 2003.  
These records reflect that the veteran was seen on few 
occasions for complaints of his right knee problems; however, 
they do indicate that he was seen several times for treatment 
of his back disability.

Further, in compliance with the Board's remand instructions, 
in March 2003, the RO sent the veteran a VCAA letter that 
advised him of the impact the Act had on his appeal.  In 
addition, in April 2003, he was afforded another formal VA 
orthopedic examination.  

At the outset of the April 2003 VA examination report, the 
physician thoroughly discussed the in-service and post-
service history of the veteran's right knee disability.  The 
examiner observed that the veteran had right knee replacement 
surgery in 1995 and commented that he had "continued to 
function quite well since that time."  The physician 
indicated, however, that although the veteran complained of 
increased discomfort recently in his right knee, upon 
"closer questioning," the veteran stated that the pain was 
radiating from his low back.

During the examination, the veteran complained of having 
continued discomfort and right knee weakness, and reported 
that it extended from his right hip to his right ankle.  The 
veteran stated that he was able to walk for three to four 
blocks, and the examiner commented that although he used a 
cane in the past, the veteran did not use one on the day of 
the examination.  In addition, he reported that he was 
relatively inactive at home, explaining that he no longer did 
any yard work or "heavier activities."  Instead, he 
indicated that he walked and visited friends, and the 
physician noted that he wore no knee supports.

The examiner described the veteran as a pleasant man who 
looked his stated age.  The examination of his lower 
extremities revealed some scarring near the tibial tubercle 
of the right knee, as well as the medial parapatellar scar.  
There was very slight prominence of the soft tissues near the 
medial femoral condyle visually, which the examiner indicated 
suggested a slight valgus appearance.  He added, "[w]hen 
directly measured in a line from below, however, the valgus 
appears to be almost ideal, and not excessive."

The examination further disclosed a slight loss of extension 
for both knees, and a noticeable loss of right knee flexion.  
On palpation, there was no significant warmth or effusion, 
and there was only minimal tenderness over the joint lines.  
The patella had very fine patellofemoral crepitation when the 
knee was extended and flexed, with no unusual sign of laxity, 
looseness or instability.  In addition, the examiner reported 
that the veteran seemed to walk quite well.  Further, while 
holding on for balance, he was able to squat one-half way 
down, and arises without assistance, while keeping equal 
weight on both legs.  Deep tendon reflex showed an absent 
right ankle reflex and a fairly diminished left ankle reflex 
but no sign of any gross weakness or distal edema.

X-rays revealed that the veteran had a total right knee 
replacement in position.  There was slight calcification in 
the center of the popliteal region, posterior to the device, 
near the tibial insertion of the posterior cruciate ligament.  
He added that it was unclear whether there was a residual 
osteophyte, and there did not seem to be any loose body.  The 
physician further commented that the prosthesis otherwise 
appeared perfect, and there was no sign of lucency, and the 
alignment looked excellent, explaining that the clear spaces 
were equal and appropriate, which indicated that there was 
little, if any, documented wear.  The diagnoses were shell 
fragment wound with fracture, subsequent post-traumatic 
arthritis, right knee; subsequent right total knee 
replacement; and recent development of herniated disc, L4-5, 
with recent mircolaminectomy.

Subsequent to offering these impressions, the examiner 
commented that the veteran's right knee joint and lower 
extremity did not appear substantially altered recently.  In 
addition, he stated that the veteran's increased pain was due 
to his recently herniated lumbar disc, for which he underwent 
recent surgical treatment.  He added that despite that, the 
veteran had no significant neurological impairment except for 
diminished ankle reflex, which was common to men his age.  
With respect to his right knee, while noting that he had 
diminished flexion and a slight degree of flexion 
contracture, the examiner reported that there was no evidence 
of atrophy or isolated weakness, and that the function of the 
knee was excellent; he explained that there was no sign of 
complication with the device, and he had every expectation 
that the knee joint would last longer than he would.

In sum, the examiner stated that the veteran was elderly and 
was "diminishing in his physical capabilities."  He pointed 
out, however, that the veteran reported being able to walk a 
distance of three to four blocks and to perform household 
activities, which in the examiner's opinion seemed 
appropriate for a 78-year-old man.  Moreover, he stated that 
he could find no evidence that the veteran suffered from the 
"DeLuca" factors other than that that would be expected for 
a person of his age.  In this regard, he stated that although 
the veteran had limitation of motion of the right knee that 
was significant, it was not too atypical following knee joint 
replacement surgery.

Based on the above evidence, in a May 2003 rating decision, a 
copy of which was issued to the veteran as part of the May 
2003 SSOC, the RO confirmed and continued the current 30 
percent rating.  In doing so, the RO considered not only the 
criteria contained in Diagnostic Code 5055, but of other 
applicable codes, noting that the evidence was against a 
showing that the condition was productive of limitation of 
extension to 30 degrees or of loose motion requiring the use 
of a brace.

Finally, in written argument dated in November and December 
2003, the veteran's representative essentially reiterated its 
contentions in support of the veteran's claim.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

VA must also consider whether the service-connected residuals 
of the veteran's gunshot wound injury warrant separate 
ratings for the muscle and orthopedic impairment.  See 
Esteban v. Brown, 6 Vet. I. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14).  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App.  625, 629 (1992).

Further, in VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98 (1998), 63 Fed. Reg. 56703 (1998), the VA General 
Counsel further explained that, to warrant a separate rating, 
the limitation of motion need not be compensable under 
Diagnostic Code 5260 or Diagnostic Code 5261; rather, such 
limited motion must at least meet the criteria for a zero-
percent rating.  Precedent opinions of the VA General Counsel 
are binding on the Board.  See 38 U.S.C.A. § 7104(c).  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  Pursuant to 
Diagnostic Code 5261, under which limitation of leg extension 
is evaluated, the following evaluations are assignable:  for 
extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; for extension limited to 45 degrees, 50 percent.

Under Diagnostic Code 5055, replacement of the knee warrants 
a 100 percent evaluation for a one year period after the 
surgery.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated by analogy to 
Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation 
is 30 percent.  38 C.F.R. Part 4, Code 5055 (2003).

Finally, pursuant to Diagnostic Code 5257, slight disability 
(recurrent subluxation and lateral instability) warrants a 10 
percent evaluation.  A 20 percent rating requires moderate 
disability and a 30 percent evaluation requires severe 
disability.  

Prior to May 12, 1995

As noted above, the veteran's right knee disability was rated 
as 30 percent disabling under hyphenated Diagnostic Code 
5261-5312.  As the RO explained in the March 1993 rating 
decision increasing the evaluation of this condition to 30 
percent under Diagnostic Code 5261, effective June 2, 1992, 
the grant was based on the medical evidence showing 
limitation of right knee motion.  Indeed, in the May 2, 1985, 
Board decision, the Board pointed out that the veteran's 
right knee disability had improved during service and that an 
October 1984 VA examination report indicated that there was 
"no pathological development in the right knee muscles."  
Moreover, the records shows that the manifestation most 
characteristic of the veteran's right knee disability, other 
than instability, is limitation of motion, so the condition 
must be evaluated under limitation of motion codes rather 
than muscle codes.  Finally, in April 2000, the RO 
specifically considered whether separate ratings for 
orthopedic and muscle pathology were warranted and determined 
that they were not, and the veteran has not expressed 
disagreement with that determination.  As such, the Board 
finds that the reference to Diagnostic Code 5312 reflects 
that history of the service-connected disability, i.e., that 
the veteran suffered a gunshot wound injury to muscle group 
XII while serving in combat during World War II, and that 
consideration of the muscle codes is not appropriate.  See 
38 C.F.R. § 4.27; see also Butts.  

(1) Orthopedic impairment other than instability and 
subluxation

The veteran's right knee disability was rated as 30 percent 
disabling pursuant to Diagnostic Code 5261.  Under this code, 
a 30 percent evaluation was warranted for extension limited 
to 20 degrees; for extension limited to 30 degrees, a 40 
percent is warranted, and a maximum 50 percent evaluation 
requires that the disability be productive of extension 
limited to 45 degrees.

Although the veteran reports suffering from considerable pain 
and significant functional impairment, because limitation of 
motion is the dominant manifestation of the veteran's 
condition, it must be evaluated based on limitation of motion 
due to pain.  In this regard, the Board observes that when 
examined in May 1990, the veteran exhibited full extension of 
the right knee; "standard" knee flexion is to 140 degrees 
and extension is to 0 degrees.  See 38 C.F.R. § 4.71, Plate 
II.  Further, the February 1993 VA examination report 
revealed that his extension was limited "by" 20 degrees, 
which the RO interpreted as "to 20 degrees," and increased 
the rating of this condition to 30 percent.  Moreover, an 
orthopedic consultation performed in May 1995 prior to the 
veteran's right knee replacement surgery shows that although 
he had a recent marked increase in pain, his range of motion 
was from 0 to 115 degrees, i.e., reflecting full right knee 
extension.  Finally, the July 1996 VA examination report 
again reflects that he had full extension of his right knee.  

The evidence thus indicates that, overall, no more than 
slightly limited right knee extension was exhibited, and 
therefore, even considering that the veteran had significant 
functional loss due to pain, the criteria for a 30 percent 
evaluation were not objectively met; however, given his 
complaints of pain and functional impairment, and his degree 
of disablement during flare-ups, the Board finds the RO's 
action consistent with the intent of the Rating Schedule to 
recognize painful motion a compensable under either 
Diagnostic Code 5261 as serious impairment and thus does not 
question the RO's increase in the evaluation of the 
disability under this code.  That said, given the objective 
findings, there simply is no showing of disabling pain to 
such an extent as to indicate disability comparable to 
extension limited to 30 degrees.  Accordingly, a higher 
rating under Diagnostic Code 5261 is not warranted.

The Board has also considered whether a higher rating is 
warranted under any other applicable code.  Because the 
maximum rating for limitation of flexion is 30 percent under 
Diagnostic Code 5260, an increased schedular rating pursuant 
to that code is not possible.  Further, in the absence of 
clinical evidence of or of disability comparable to right 
knee ankylosis or impairment of fibula or tibia, evaluation 
under Diagnostic Codes 5256 or 5262, the only diagnostic 
codes (apart from Diagnostic Code 5257) providing for 
assignment of an evaluation in excess of 30 percent, is not 
warranted.  For the reasons noted above, the Board finds that 
there is no basis for assignment of a separate schedular 
evaluation in excess of 30 percent for right knee disability, 
manifested by impairment other than instability, prior to May 
12, 1995.

(2) Instability and subluxation

In his statements and testimony, the veteran has reported 
that both prior to his May 1995 right knee replacement 
surgery, he suffered from recurrent right knee instability 
and subluxation.  The May 1990 VA examination report reflects 
that although he complained of having subluxation, the 
examination revealed that his knees were stable.  The 
physician noted that his right knee though was stiff and 
diagnosed him as having internal derangement.  During the 
February 1993 VA examination, the veteran again reported 
suffering from subluxation and lateral instability, 
especially when rising from a seated or prone position, and 
the examiner noted that he walked with a limp.  Finally, the 
May 1995 orthopedic consultation, which was conducted prior 
to his total right knee replacement surgery, an examiner 
commented that that veteran had "no significant 
instability."  

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that prior to May 12, 
1995, the veteran's right knee disability was productive of 
slight instability and subluxation, warranting the assignment 
of a separate 10 percent rating.  The Board notes, however, 
that given the above, the preponderance of the evidence is 
against a finding that the disability is productive of 
moderate recurrent instability and subluxation.

B.  Effective July 1, 1996

(1) Orthopedic impairment other than instability and 
subluxation

As discussed above, following the veteran's May 12, 1995, 
right knee surgery and convalescence, he was rated as 100 
percent disabled under Diagnostic Code 5055 until June 30, 
1996.  Since that time, his right knee disability has been 
evaluated as 30 percent disabling under that code.  After a 
careful review of the record, the Board is of the opinion 
that the disability picture presented by the veteran's 
service-connected right knee disability does not show 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 30 
percent.  

In reaching this determination, the Board notes that although 
in his statements and testimony the veteran reports having 
considerable right knee pain and functional impairment, the 
objective medical evidence indicates that the disability is 
productive of symptoms that are much closer to intermediate 
degrees of residual weakness, pain or limitation of motion 
that to chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.

In this regard, the Board observes that the examiner who 
performed the July 1996 VA examination reported that the 
veteran was doing very well with the total knee replacement 
since he was getting around quite well and walking with an 
essentially normal gait, even without the benefit of a cane.  
He had full extension, as well as flexion to 90 degrees, 
which would not warrant a compensable rating under Diagnostic 
Code 5260; as discussed above, a 10 percent rating under that 
code requires limitation of flexion to 45 degrees.  
Similarly, the April 1997 VA examination report reflects that 
the veteran again exhibited full right knee extension, and 
that he had flexion to 120 degrees.  In addition, a May 1997 
outpatient consultation shows that he had extension to 5 
degrees and flexion to 105; a 10 percent rating for 
limitation of extension is 10 degrees, and a 40 percent 
rating requires that it be limited to 30 degrees.  Moreover, 
the May 1997 entry states that he was able to walk up to two 
miles per day and that he was not treating the disability 
with any pain medications.  

Further, the September 1998 VA examination report reflects 
the veteran although reported increased right knee discomfort 
and slight crepitus, he lacked only five degrees of extension 
and had flexion to 100 degrees.  Indeed, that examiner 
indicated that the veteran walked with "a very acceptable 
gait"; that he sat comfortably in a chair in the examining 
room during the course of history taking; and that when 
requested to do so, the veteran easily came to a standing 
position and removed his trousers.  The physician indicated 
that the veteran had some difficulty removing the trousers 
from the right leg because of some restriction in range of 
motion of the right knee, but that he was able to comfortably 
sit on the examining table and able to assume a prone 
position without difficulty.  Indeed, he reported that the 
prosthetic replacement of the right knee appeared to be 
completely satisfactory and that from a functional point of 
view, the veteran was capable of working an eight-hour day, 
with minor limitations.  

Finally, the April 2003 VA examination reflects that the 
veteran reported, despite continuing right knee discomfort 
and weakness, he was able to walk for three to four blocks.  
Moreover, the examiner commented that although he used a cane 
in the past, the veteran did not use one on the day of the 
examination.  Indeed, the physician summarized his findings 
by stating that the veteran had good right knee extension and 
only some limitation of right foot flexion, and pointed out 
he was able to walk a distance of three to four blocks and to 
perform household activities, which he opined seemed 
appropriate for a 78-year-old man.  Moreover, he stated that 
he could find no evidence that the veteran suffered from the 
"DeLuca" factors other than that that would be expected for 
a person of his age.  

In light of the foregoing, entitlement to a higher rating 
under Diagnostic Code 5055 is not warranted.  Further, in the 
absence of clinical evidence of or of disability comparable 
to limitation of right knee flexion to 30 degrees, right knee 
ankylosis, or impairment of fibula or tibia, evaluation under 
Diagnostic Codes 5261, 5256 or 5262, the only diagnostic 
codes (apart from Diagnostic Code 5257) providing for 
assignment of an evaluation in excess of 30 percent, a higher 
rating is not warranted under any other code, this aspect of 
the claim must be denied.

(2) Instability and subluxation

As discussed above, in his statements and testimony, the 
veteran has reported that since his May 1995 right knee 
replacement surgery, he has continued to suffer from 
recurrent right knee instability and subluxation.  Consistent 
with his contentions, at several VA examinations the veteran 
reported suffering from this symptom, and some was noted by 
the April 2003 examiner.  As such, with resolution of all 
reasonable doubt in the veteran's favor, the Board finds 
that, effective July 1, 1996, the veteran's right knee 
disability was productive of slight instability and 
subluxation, warranting the assignment of a separate 10 
percent rating.  The Board notes, however, that given the 
above, the preponderance of the evidence is against a finding 
that the disability is productive of moderate recurrent 
instability and subluxation.

C.  Extraschedular consideration

Finally, the above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the distinct 
manifestations of the veteran's right knee disability result 
in so exceptional or so unusual a disability picture as to 
warrant the assignment of higher evaluations on an extra-
schedular basis.  See 38 C.F.R. § 3.321.  There is no 
indication that the disabilities result in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations).  In reaching this conclusion, 
the Board notes that despite his age, the April 2003 VA 
examiner reported that he was able to be employed on a full-
time basis.  Further, although he underwent right knee 
replacement surgery in May 1995, he was not hospitalized on 
any other occasion to treat either his right knee, and thus 
the condition has not been shown to warrant frequent periods 
of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating for right knee disability, other than for 
right knee instability, prior to May 12, 1995, is denied.

An increased rating for right knee disability, other than for 
right knee instability, since July 1, 1996, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for right 
knee instability, prior to May 12, 1995, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for right 
knee instability, since July 1, 1996, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



